ON MOTION FOR REHEARING.' PARKER, J.  [2] A motion for rehearing has been filed. In the opinion we said that an attorney might not decide' for himself whether a given communication with his client was privileged, but'that it is- a matter for judicial determination “after the communication ’ has been produced and submitted to the court.” This is too broad a statement. The proper statement of the proposition is that it is a judicial question as to whether a given communication is privileged, to be determined by the court after an examination into the attending and characterizing circumstances under which the communication was made. . The documents or letters themselves heed not be produced before the court for inspection until it has been judicially determined that they are not privileged. , In re Niday, 15 Idaho 559, 98 Pac. 845.  [3] In ■ this case the plaintiff - in error merely shows,' by his answer to the motion; to require him to produce the letters, that the communications were sent by him to his client “while he was retained and acting as her attorney and representing her interests, and the same were and are privileged communications.” The fact that during the time he was acting as attorney for his client he wrote the letters does not, standing alone, establish their privileged character. The circumstances under which they were written and the reasons for writing them should be shown. Our former opinion, modified as herein stated, will be adhered to; and it is so ordered. ROBERTS, C. J., and RAYNOLDS, J., concur.